Citation Nr: 0826143	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension (HTN), to 
include as secondary to the veteran's service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held in December 2007, at the St. Petersburg, 
Florida RO, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

At the time of his December 2007 hearing, the veteran's 
appeal was advanced on the Board's docket by reason of his 
advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002 & 
Supp. 2007); 68 Fed. Reg. 53,682-53,684 (Sept. 12, 2003) (to 
be codified at 38 C.F.R. § 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain a more adequate medical opinion.

Unfortunately, the veteran's claim for entitlement to service 
connection for HTN, to include as secondary to the veteran's 
service-connected PTSD, must be remanded again for further 
development.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran was afforded two VA examinations in April 2007, 
one for his PTSD and one for his HTN.  At the HTN 
examination, the examiner stated that he could not resolve 
the issue of whether the veteran's HTN was proximately due to 
or the result of his service-connected PTSD without resorting 
to mere speculation.  As a rationale for this conclusion, the 
examiner stated that a review of the veteran's claims file 
showed no treatment for hypertension, but that a review of 
the veteran's medical records showed that he was on 
medications for his hypertension.  At the PTSD examination, 
the examiner stated that the veteran had had a problem with 
hypertension for some time, that he becomes excited fairly 
easily, but its triggering factors were unclear.  The 
examiner stated that this was likely because of the veteran's 
compulsive nature and that eventually, he cannot tolerate the 
stress and has a flight into illness, which is marked by 
panic and probably increased blood pressure.  The PTSD 
examiner concluded that with respect to the relationship 
between the veteran's HTN as secondary to his PTSD, the 
question could not be resolved without resorting to mere 
speculation.  

A medical opinion based on speculation or remote possibility 
does not provide the required degree of medical certainty for 
medical nexus evidence.  38 C.F.R.  
§ 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Rather, the competent medical evidence of record 
must indicate that it is at least as likely as not, (a 50 
percent or more likelihood), that the veteran's HTN was 
caused or aggravated by his service-connected PTSD.  Id.  
Therefore, the Board finds the April 2007 VA examinations are 
both inadequate for determining the issue of entitlement to 
service connection for HTN, to include as secondary to 
service-connected PTSD. 

Furthermore, the regulation governing secondary service 
connection, 38 C.F.R. § 3.310, provides, in pertinent part, 
that to establish secondary service connection, there must be 
evidence that a current disability was caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (emphasis 
added).  The April 2007 VA examiners did not answer the 
question of whether it was as least as likely as not that the 
veteran's service-connected PTSD aggravated or increased his 
HTN.  Thus, the April 2007 VA examinations were also 
inadequate because they did not thoroughly address all of the 
relevant criteria for establishing secondary service 
connection, namely the issue of aggravation. 

In this regard, there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the AMC/RO should consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant. 

The Board also observes two statements dated in November 2005 
and September 2007 from the veteran's private physician, each 
stating that the veteran's HTN is caused by his PTSD.  
However, the private physician did not provide any rationale 
for his conclusion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Therefore, the private physician's statements are 
also inadequate for determining the veteran's entitlement to 
service-connection for HTN, to include as secondary to his 
service-connected PTSD.  

As such, there is no competent medical evidence upon which 
the Board can make a service-connection determination.  Thus, 
the case must be remanded in order to obtain a more adequate 
medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a medical 
opinion addressing the nature and etiology 
of the veteran's HTN.  The examiner 
providing the opinion should be provided 
with the veteran's claims folder, 
including the April 2007 VA examination 
reports and a copy of this REMAND.  

After a review of the evidence, the 
examiner should answer the question, what 
is the likelihood (likely, unlikely, at 
least as likely as not) that the veteran's 
HTN is caused by or is the result of his 
PTSD, as opposed to some other factor or 
factors?  (The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.)

If it is determined that the veteran's HTN 
is not the result of his service-connected 
PTSD, the examiner should then address the 
likelihood (likely, unlikely, at least as 
likely as not), that his HTN has been 
aggravated by his service-connected PTSD.  

The examiner is advised that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation unless 
the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  If it is determined that the veteran's 
HTN has been aggravated by his service-
connected PTSD, the AMC/RO should 
readjudicate the veteran's claim pursuant 
to the version of 38 C.F.R. § 3.310 in 
effect prior to September 7, 2006.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




